Case 1:19-cv-00157-MEH Document 9 Filed 03/08/19 USDC Colorado Page 1 of 1



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

Civil Action No. 19-cv-00157-MEH

KELLI LUND,

       Plaintiff,

v.

ONEMAIN FINANCIAL, INC.,

       Defendant.


                                        MINUTE ORDER

Entered by Michael E. Hegarty, United States Magistrate Judge, on March 8, 2019.

        Before the Court is a Notice of Settlement filed by the Plaintiff. ECF No. 8. In light of the
notice, the Scheduling Conference currently set for March 21, 2019, is vacated. The parties shall
file dismissal papers with the Court on or before April 19, 2019.
